Citation Nr: 1744898	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  13-24 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability (other than scar). 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for radiculopathy, bilateral lower extremities.

4.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to August 1976. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas. 

The Veteran had a hearing before a decision review officer in June 2013 and before the undersigned Veterans Law Judge (VLJ) in August 2015.  Transcripts of the hearings are of record.

When this case was previously before the Board in December 2015, it was decided in part and remanded in part for additional evidentiary development.  It has since been returned to the Board for further appellate action. 

The Board notes again that on a statement in support of claim dated in June 2011, the Veteran indicated that he thought he should be granted service connection for bilateral hearing loss, bilateral foot pain, bilateral knee pain, bilateral ankle pain, bilateral shoulder pain, and for hypertension.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the record reveals that further development is warranted for the matters on appeal.

The Veteran asserts that he is entitled to service connection for a back disability, for tinnitus, for bilateral lower extremity radiculopathy, and for an acquired psychiatric disorder to include PTSD and depression.  At his August 2015 hearing, the Veteran reported that his back was injured while training with other soldiers in Baumholder, Germany, and that he was in the hospital for three weeks due to the injury.  A July 1976 service treatment record noted that the Veteran underwent back surgery in June 1976. 

In response to the Board's remand, an addendum VA opinion was obtained in April 2016 in which the examiner opined that it was less likely than not that the diffuse idiopathic skeletal hyperostosis (DISH) of the spine was related to the in-service laceration of the skin of the back or any other in-service event or exposure.  The examiner stated that DISH of the spine was a developmental or congenital condition unrelated to trauma; there was no support in the available evidence for an in-service spine condition, notwithstanding a laceration repair on the back.  The examiner stated that certainly the traumatic scar and any associated soft tissue symptoms were attributable to the injury described that occurred in 1976; however the nature of the Veteran's spinal condition and potentially a radicular lower extremity symptom were unrelated to his 1976 laceration.

The Board finds that clarification is required from the April 2016 VA examiner.  The VA examiner provided the opinion that the Veteran's diagnosed DISH was developmental/congenital and not due to injury or service.

Congenital and developmental defects are not disabilities within the meaning of applicable regulations providing for payment of VA disability compensation benefits.  38 C.F.R. §§ 3.303, 4.9 (2016).  Therefore, such disorders require more than an increase in severity during service in order to warrant a grant of service connection.  The evidence must show that the congenital or developmental defect was subject to a superimposed disease or injury during military service that resulted in increased disability.  VAOPGCPREC 82- 90 (July 18, 1990).

VA General Counsel explained there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes in that congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  A congenital or developmental defect, on the other hand, because of 38 C.F.R. § 3.303 (c), is not service connectable in its own right, though service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  VAOPGCPREC 82-90.

The Board also notes that in a November 2010 VA examination, the Veteran was diagnosed with spine degenerative disk disease (DDD) and degenerative joint disease (DJD). 

Based on the foregoing discussion, the Board has determined that the evidence of record does not adequately address whether the Veteran's currently diagnosed DISH is a congenital or developmental defect or a congenital or developmental disease.  If it is a disease, findings must be made as to whether it was aggravated by the Veteran's period of active service beyond its natural progression.  If a defect, findings must be made as to whether there are any superimposed diseases or injuries in connection with the congenital defect and if so, whether the superimposed disease or injury is related to the Veteran's period of active service.  

The Board finds a remand is warranted in order to afford the Veteran an additional VA medical opinion to determine if the identified DISH is a congenital disease or defect and to further address related inquiries.  Moreover, an opinion must be provided as to the etiology of the diagnosed spine DDD and DJD.  See 38 U.S.C.A. § 5103A (d) (2) (West 2014); 38 C.F.R. § 3.159 (c) (4) (i) (2016); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In regards to the claim for service connection for tinnitus, an addendum VA opinion was obtained in October 2016 in which the examiner stated that it was less likely than not that tinnitus was caused by or a result of military noise exposure.  The examiner stated that no hearing threshold shift was noted in service; on a July 1976 report of medical history, the Veteran indicated "no" to answer the question "have you ever had or have you now had ear, nose, or throat trouble"; and the Veteran reported that tinnitus first began approximately 14 year after separation.  Therefore, the VA examiner stated that "less likely as not that noise exposure during the Veteran's perceived tinnitus". 

The Board finds that clarification is required from the October 2016 VA examiner.  Namely, the VA examiner appeared to largely base the October 2016 opinion on the lack of hearing threshold shifts and complaints of tinnitus in service.  Reliance on the absence of documented in-service evidence of a disability is contrary to the Court's holdings in Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Moreover, the rationale provided for the October 2016 opinion is meaningless.  As such, an addendum opinion should be sought on remand.

Finally, in response to the Board's remand, the Veteran was afforded a VA examination in July 2016 in which the examiner stated that he did not have a diagnosis of PTSD that conformed to the DSM-5 criteria.  However, since the Veteran's claim was certified to the Board prior to August 2014, on September 5, 2013, the DSM-IV criteria are applicable.  On remand, the examiner should provide a medical opinion based on the DSM-IV criteria.  See 80 Fed. Reg. 14308-53 (Mar. 19, 2015).

Accordingly, the case is REMANDED for the following action:

1.  Provide access to the electronic claims file to the April 2016 VA examiner, or another appropriate examiner if required, for an addendum opinion to clarify the etiology of the Veteran's claimed back disability, to include DISH, DDD, and DJD.  If the clinician finds a new examination is required, one should be provided.  The clinician should review the Veteran's claims file, including a copy of this remand.
 
Based on a review of the electronic claims file and the Veteran's lay assertions, the examiner must provide an opinion as to whether the identified DISH is a congenital disease or defect.

If the currently diagnosed DISH is considered a congenital defect, the examiner is asked to indicate whether it is at least as likely as not (50 percent or greater probability) that there was a superimposed disease or injury on the congenital defect during active military service.  If yes, please identify the superimposed disease or injury, as well as the resultant disability due to such superimposed disease or injury.

If the currently diagnosed DISH is considered a congenital disease, state whether such was aggravated (increased in severity) beyond the normal progress of the disease in service.

Opine as to whether the diagnosed DDD and/or DJD at least as likely as not (50 percent or greater probability) had their onset in, or are otherwise related to active duty service.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

2.  Provide access to the electronic claims file to the October 2016 VA examiner, or another appropriate examiner if required, for an addendum opinion to clarify the etiology of the Veteran's claimed tinnitus.  If the clinician finds a new examination is required, one should be provided.  The clinician should review the Veteran's claims file, including a copy of this remand.
 
Based on a review of the electronic claims file and the Veteran's lay assertions, the examiner must provide an opinion as to whether the diagnosed tinnitus at least as likely as not (50 percent or greater probability) had its onset in, or is otherwise related to active duty service.

With respect to the above requested opinion, the examiner is advised that the absence of in-service evidence of a disability during service is not always fatal to a service connection claim.  See Ledford, 3 Vet. App. 87, 89.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

3.  Schedule the Veteran for a VA examination with an appropriate licensed examiner to determine the etiology of any diagnosed acquired psychiatric disorder.  The clinician should review the Veteran's claims file, including a copy of this remand.  All indicated tests must be performed, and all findings reported in detail. 
A diagnosis of PTSD under the DSM-IV should be confirmed or ruled out.  

Since the Veteran's claim was certified to the Board prior to August 2014, the DSM-IV criteria, and not the DSM-5 criteria, are applicable.  The examiner should provide a medical opinion based on the DSM-IV criteria.  See 80 Fed. Reg. 14308-53 (Mar. 19, 2015). 

The examiner should explicitly state whether the Veteran meets the criteria for any other diagnosed acquired psychiatric disorders, other than PTSD, to include depression. 

If so, opine as to whether any other diagnosed acquired psychiatric disorders, other than PTSD to include depression, at least as likely as not (50 percent or greater probability) had their onset in, or are otherwise related to active duty service. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

4.  Thereafter, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

